This action was commenced in 1848, under the Code of Procedure, to recover possession of certain lands in Rensselaer county. It was instituted in pursuance of the concurrent resolution of the senate and assembly, passed April 6, 1848, in relation to “Manorial Titles.”
It was held, by the Court of Appeals, that the defendant had title to the lands in controversy, derived from his ancestors, who held under ancient patents issued by the colonial governors of Hew York.
That those patents were valid and sufficient to convey the title, independent of any confirmation by the state.
That the patents were confirmed by an act of the legislature, passed in May, 1791.
And that, without reference to the patents, the statutes of limitation of 1788 and 1801 constituted a bar to the plaintiffs’ claim.
(S. C., 8 Barb. 189 ; 9 N. Y. 291.)